         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 1 of 31



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



MARTIN J. WALSH,
SECRETARY OF LABOR,
 UNITED STATES
DEPARTMENT OF LABOR,

               Plaintiff,

                V.


                                                            Civil Action No. TDC-19-0934
 SOFIA & GICELLE,INC., d/b/a Fast
 Eddie's, Sports & Billiards, a corporation,
 and
 MARIA AGUILAR,individually, and as
 President and owner ofthe aforementioned
 corporation.

                Defendants.




                                 MEMORANDUM OPINION


       The United States Secretary ofLabor("DOL")filed this action to enjoin Defendants Sofia

& Gicelle, Inc. d/b/a Fast Eddie's, Sports & Billiards ("Fast Eddie's") and Maria Aguilar, the

president and owner of Fast Eddie's, from violating the recordkeeping, minimum wage, and

overtime pay provisions ofthe Fair Labor Standards Act("FLSA"),29 U.S.C. §§201-219(2018),

and for back wages and liquidated damages due to Defendants' employees under the FLSA. After

granting summary judgment to DOL on Defendants' recordkeeping violations and certain

minimum wage and overtime claims, and otherwise denying summary judgment, the Court then

conducted a three-day bench trial to determine liability and damages on all remaining issues.

Pursuant to Federal Rule of Civil Procedure 52(a), the Court now provides its findings offact and

conclusions of law. For the reasons set forth below, the Court finds Defendants liable for the
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 2 of 31



majority of the remaining minimum wage and overtime claims, but that Defendants are not liable

for claims relating to one employee who is exempt from the FLSA requirements as an executive

and two individuals who were not proven to be employees. Accordingly, the Court will enter

judgment for DOL and award damages as detailed in the accompanying Order.

                                       FINDINGS OF FACT

        Relevant background relating to this case is set forth in the Court's memorandum opinion

on the Motion for Summary Judgment. Scalia v. Sofia & Gicelle, Inc., No. TDC-19-0934, 2020

WL 7828770(D. Md. Dec. 30, 2020).

        At trial on July 7, 8, and 9, 2021, the following witnesses testified: 13 current or former

bartenders and servers ("service staff'), consisting of Mary Jane Parker, Glenda Lopez, Brook

Miles, Destinee Kent, Janay McPherson, Christina Faulks, Kennedi Collins, Hannah Klove,

Chrishauna Brooks, Mellissa Albrecht, Jose Hernandez, Jose Alvarez, and Enrique Ferraan; three

current or former cooks and dishwashers("kitchen staff'), consisting ofJoseph Yearwood,Jimmy

Simmons, and Roberto Reyes; two employees of AM Accounting, the firm retained by Fast

Eddie's to provide payroll services, consisting of Martha Moscoso and Adrianna Leon; Claudia

Villarreal Cuevas, the DOL Wage and Hour Investigator who led the investigation into

Defendants' FLSA violations; and Defendant Maria Aguilar.' Based on the witness testimony, as

well as the exhibits and stipulations presented at trial, the Court finds the following facts.

I.     Employer Coverage

       Since October 22, 2015, Maria Aguilar has been the sole owner and president of Sofia &

Gicelle, Inc., d^/a/ Fast Eddie's, Sports and Billiards ("Fast Eddie's"), a Maryland corporation


^ The spelling of first and last names for these 53 individuals as included throughout this
Memorandum Opinion are based on,in priority order:(1)the spellings as articulated by witnesses
during their testimony at trial;(2) the spellings contained in declarations or interview statements
signed by the employee; and (3)the spellings provided by DOL in Trial Exhibit 12.
           Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 3 of 31



with a restaurant in Suitland, Maryland. Fast Eddie's, a full-service restaurant, night club, bar, and

pool hall, is an enterprise engaged in interstate commerce and has had employees who handle and

sell goods and materials moving in interstate commerce, such as cooking ingredients, alcoholic

beverages, and cleaning supplies from outside of Maryland. Fast Eddie's has had annual gross

sales totaling more than $500,000 at all times relevant in this case. Aguilar, as the manager ofthe

day-to-day operations of Fast Eddie's, has acted directly or indirectly in the interest of an

employer, specifically, Fast Eddie's.

       As relevant to this case and as stated in the memorandum opinion on the Motion for

Summary Judgment,the parties entered into an agreement on October 6,2017 that tolled the statute

oflimitations ("the Tolling Agreement")from that date forward.

II.    Employee Coverage

       DDL has asserted claims for unpaid minimum wages and overtime pay on behalf of 53

individuals alleged to be current or former Fast Eddie's employees, as listed in DOL's back wage

calculations. See Trial Exhibit ("Ex.") 12. Defendants have maintained that three of the listed

individuals, Roberto Reyes, Tina Doe, and Nancy Doe, are not subject to the FLSA pay

requirements either because they are exempt under the FLSA or were not in fact employees ofFast

Eddie's.


       A.      Roberto Reyes

       Reyes is the husband ofMaria Aguilar and works in the kitchen at Fast Eddie's as a salaried

employee earning $1,500 every two-week pay period. Reyes generally works four to five days per

week from 11:00 a.m. to 12:00 midnight and averages between 50 to 60 hours of work each week.

Among Reyes's duties are managing the hiring and termination process for kitchen staff, including

by recommending individuals to Aguilar for hire, making work schedules for kitchen staff.
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 4 of 31



ordering food for the kitchen, monitoring cooks' work to ensure it is done properly, and preparing

and cooking food. As stated by Aguilar during her testimony, Reyes hired at least one specific

kitchen staff member,Tracy Morgan,and in an interview during the DOL investigation, the report

of which was admitted into evidence, James Hudson, a server who began work at Fast Eddie's in

December 2015, stated that he was hired by Reyes, who he believed to be one ofthe owners.

       In the kitchen, Reyes supervises two cooks who work at different times during the daytime

and nighttime shifts, as well as one dishwasher who works full-time at Fast Eddie's. As a general

matter, Reyes ensures that everything in the kitchen is under control throughout the day and across

various kitchen-related tasks.


       B.      Tina Doe and Nancy Doe

       The only witness who testified about"Tina Doe" and "Nancy Doe," as identified in DOL's

list of employees owed back wages, was Aguilar, who testified that those individuals were

employed by an outside contractor retained by customers hosting events at Fast Eddie's to help

with service and decorations. Although "Tina" and "Nancy" appear on a single, undated Fast

Eddie's work schedule from July 2016, Ex. 8, Aguilar testified that they were sometimes listed on

schedules to note for other employees that they would be working with these contractors on the

identified days. Although a declaration submitted by Parker identified Tina and Nancy as servers,

no trial witnesses disputed Aguilar's testimony about the status of these two individuals.

III.   Pay Practices

       A.      Service Staff


       Fast Eddie's service staff, consisting ofbartenders and servers, were typically compensated

with an hourly wage paid through a paycheck and with tips received from customers.
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 5 of 31



                1.     Hourly Wage

        Based on the testimony of multiple service staff members, including servers Miles,

McPherson, and Faulks, and bartenders Lopez, Hernandez, and Ferman, service staff members

generally received an hourly pay rate of $3.63 per hour, which is the applicable local minimum

wage rate for tipped employees. However,several employees did not receive such an hourly wage

for some or all of their work. For instance, certain service staff, including Parker and Kent, were

required to stay at Fast Eddie's after their shifts ended and they had clocked out in order to clean

the restaurant and to wait for their turn to receive tips received from customer credit card payments,

but were not paid for that additional time. Some employees, such as Parker, did not receive any

hourly wage when they were going through training. Likewise, as reflected in his interview

statement, Hudson did not receive any wages or tips during his first week on the job. Other

employees,including Lopez, Miles, and Faulks, received paychecks that did not fully reflect all of

the hours they worked. At certain times, service staff such as Lopez received an hourly wage for

only 20 hours per week,even though she worked more than 40 hours per week.

        Other service staff, such as Collins, Brooks, and Klove, never received a paycheck from

Fast Eddie's and were instead compensated only through tips from customers. Relatedly, in the

year before she stopped working at Fast Eddie's, Lopez was asked to not cash the checks she

received, so her compensation for that period of time was limited to the tips she received as a

bartender.


       From this evidence, the Court finds that while many service staff received an hourly wage

of $3.63 at Fast Eddie's, certain employees were not paid an hourly wage for some or all of their

hours worked.
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 6 of 31



               2.      Tips

       As a general matter, service staff received tips from customers to supplement their hourly

wages. Tips paid by customers in cash were typically directly retained by the server. When a

customer paid tips by credit card, that money was tracked through a central system and given to

the customer's server in cash at the end of the night, when the server closed out. The bartenders

pooled all oftheir credit card tips from the night and divided the total equally among the bartenders

who worked that night.

       Service staff, however, did not keep all of the tips they earned throughout their shifts. All

service staff members, at the end of their shifts, were required to contribute $10 from their tips to

pay a cleaning person. Several employees, including Miles and Kent, testified that the fee

increased to $20 per night if an employee did not want to assist with the cleaning that night.

According to Brooks, the fee varied from $10 to $20 depending on how popular or in demand the

event at Fast Eddie's had been that evening. Employees who did not make enough in tips in a

given shift to cover the fee still had to pay the fee out of their own pocket. The fee was collected

either by a bartender, a manager, or another individual. Brooks testified that she had to hand over

the cleaning fee to a man standing at the front door "in order to leave or else we would get fired"

and "could not come back" the next day. 7/8/21 Tr. at 51-52. Similarly, Parker testified credibly

that Aguilar told her that she had to pay the cleaning fee or she would not be allowed to come to

work the next day.

        A total of eight different employees, either in trial testimony or in a written statement

admitted into evidence, have stated that this fee was "required," "mandatory," or otherwise

compelled. See lUilX Tr. at 24, 97-98,106,128; 7/8/21 Tr. at 52; Ex.6 at 15,19. Most notably,

Lopez, who was a head bartender at Fast Eddie's and was responsible for training new servers.
          Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 7 of 31



informed new employees that they had to clean during and after their shift and that they had "an

obligation" to "give $10 for the cleaning staff." 7/7/21 Tr. at 64-65. Lopez testified that this

requirement was communicated from both Aguilar and her husband,Reyes,as early as 2015, when

the Fast Eddie's location in Maryland opened for business. The Court credits the testimony that

the cleaning fee was required.

        Beyond the cleaning fee, as described by Parker, Miles, Kent, Faulks, and Brooks, servers

had to use their tips to pay the bills ofcustomers who walked out of Fast Eddie's without paying.

For example, Kent testified that she had to pay for "walk-outs" on multiple occasions, including

one incident when the bill was approximately $200. Id. at 98. Likewise,Hernandez,a bar manager

who testified as a defense witness, acknowledged that he has had to pay customer walk-out bills

out of his tips, which would sometimes result in "negative tips" for the evening. 7/9/21 Tr. at 90-

91; see also Ex.6 at 21. Although not all servers experienced customer walk-outs, the Court finds

that there was a general policy that servers had to pay the bills arising from customer walk-outs

out of their tips.

        Finally, as reflected by the testimony ofail current or former Fast Eddie's service staff who

testified, despite Defendants' apparent reliance on tips to meet the minimum wage requirements

for service staff, neither Fast Eddie's nor Aguilar directly or indirectly informed service staff (1)

of the tip credit requirements of the FLSA;(2) that Fast Eddie's used tips to satisfy its minimum

wage obligations;(3) that Fast Eddie's was required by the FLSA to pay at least $2.13 per hour

for all hours worked;(4)that employees were entitled to keep all tips earned; or(5)of the amount

that Fast Eddie's could claim as a tip credit. Aguilar herself admitted during her testimony that

she has never provided any notice to Fast Eddie's employees of this information.
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 8 of 31



       B.      Kitchen Staff


       With the exception of Reyes, who was paid a salary, Fast Eddie's kitchen staff were paid

at an hourly rate and did not receive any tips.

       Kitchen staff, however,did not always receive pay for all hours worked and did not receive

overtime pay. For example, during the last eight months of his employment, Yearwood, a cook,

consistently worked additional hours after he clocked out, during which he cleaned the

establishment for three to six hours. As a result, Yearwood's average work week was 50 hours,

but his paychecks compensated him for only 40 hours per week or less, and Yearwood received

no overtime pay, or pay of any kind,for the additional hours.

       Simmons, who worked in the kitchen at Fast Eddie's as a dishwasher, worked on average

50 hours per week, with 15 to 20 hours attributed to off-the-clock cleaning work he performed

with Yearwood. Like Yearwood, Simmons received a paycheck only for hours worked on the

clock and did not receive overtime pay. For the hours Simmons spent cleaning, he received an

unspecified amount of cash.

       Finally, as reflected in an interview statement admitted in evidence, Paul Wolfe, a cook,

likewise worked up to 60 hours a week but did not receive overtime pay.

       C.    Knowledge ofFLSA Requirements

       Aguilar was alerted to problems with the Fast Eddie's payroll and recordkeeping processes

on several occasions, but she did not make any significant changes to address these issues. For

instance, as stated by Moscoso and Leon of AM Accounting, who were jointly responsible for

preparing payroll checks for Fast Eddie's employees, Aguilar did not provide time sheets or other

formal records of employee hours worked to AM Accounting and instead provided information

about employees' hours worked by phone or text. Moscoso and Leon both provided a worksheet
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 9 of 31



to Aguilar to help her keep track of tips and wages, but Aguilar never used it. Aguilar never

reported the amount of tips received by service staff and told Moscoso that she did not want to

report the full amount of tips, only the minimum amount, for tax purposes. As a result, Moscoso

and Leon calculated and listed in the payroll records the minimum amount oftips needed to satisfy

minimum wage requirements, without knowing ifthe employees actually received those amounts.

Although Moscoso "stressed" to Aguilar several times that Fast Eddie's must pay overtime,

Aguilar told her that she did not want to do so. 7/7/21 Tr. at 163.

       On or about December 28, 2016, Aguilar received an Appointment Letter from Cuevas

informing her that DDL had initiated an investigation of Fast Eddie's for FLSA violations and

requesting that Fast Eddie's provide payroll and other records showing employees' hours worked,

tips, commissions, and cash payments. During the investigation, Cuevas met with Aguilar on at

least two occasions. During an initial conference early in the investigation, Cuevas gave Aguilar

DOL Wage and Hour Division Fact Sheet No. 44, a "handy reference guide" that explained the

FLSA and summarized the sections of the law. 7/7/21 Tr. at 230-231.


       In a subsequent meeting, Cuevas provided to and reviewed with Aguilar DOL Wage and

Hour Division Fact Sheet No. 15 ("Fact Sheet No. 15"), which details the various requirements for

an employer to be able to use the tip credit to satisfy the minimum wage requirements ofthe FLSA.

See Ex. 37 at 1-2. Aguilar asked follow-up questions and requested explanations about the tip

credit, and Cuevas reviewed mathematical examples illustrating how it worked. Among other

guidance, Fact Sheet No. 15 specifically states that if an employer claims the tip credit, it "may

not take deductions for walk-outs." Id. at 3. It also states that "[w]here an employer is required

to contribute to a tip pool that includes employees who do not customarily and regularly receive

tips, the employee is owed the full $7.25 minimum wage." Id.
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 10 of 31



        On February 27,2018,at the conclusion ofthe investigation, Cuevas provided Aguilar with

an oral report on the findings ofthe investigation. As documented in the Final Conference Report,

Cuevas informed Aguilar that she had found minimum wage, overtime, and recordkeeping

violations ofthe FLSA,including that Fast Eddie's had failed to keep accurate records of all hours

worked, and she again reviewed with Aguilar Fact Sheet No. 15 and the requirements to use the

tip credit.

        Nevertheless, as acknowledged by Aguilar, following the investigation, she continued to

employ certain individuals without establishing payroll records or providing them with a paycheck,

and she still does not maintain records oftip amounts earned by employees or report those figures

to AM Accounting.

                                  CONCLUSIONS OF LAW

        DDL seeks judgment against Defendants for back wages and liquidated damages owed

pursuant to the FLSA to current and former employees of Fast Eddie's. DOL also seeks an

injunction against Defendants barring them from future violations ofthe recordkeeping, minimum

wage, and overtime pay provisions ofthe FLSA.

I.      FLSA Coverage

        The parties do not dispute that since October 22, 2015, Maria Aguilar has been the sole

owner and president of Sofia & Gicelle, Inc., which operates Fast Eddie's, and that Defendants are

each a covered "employer" as defined in 29 U.S.C.§ 203(d). The parties also agree that from that

date forward, Fast Eddie's has been an "enterprise engaged in commerce" with an annual gross

volume of sales or business of not less than $500,000. 29 U.S.C. § 203(s)(l). Accordingly, the

Court finds that Fast Eddie's employees were covered by the minimum wage and overtime

requirements ofthe FLSA from October 22,2015 to February 1,2020,("the relevant time period").

29 U.S.C. §§ 206(a), 207(a). Because DOL is seeking damages only for the relevant time period,
                                                10
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 11 of 31



pursuant to the Tolling Agreement executed on October 6, 2017, the entire relevant time period

falls within the FLSA's statute oflimitations. 29 U.S.C. § 255(a).

II.    Covered Employees

       Defendants argue that among the list of53 individuals for whom DDL is seeking back pay,

one employee, Roberto Reyes, is exempt fi:om the pay requirements of the FLSA because he

worked in an "executive" capacity, 29 U.S.C. § 213(a)(1), and two individuals, Tina Doe and

Nancy Doe, were never employees of Fast Eddie's and therefore are also not subject to the pay

requirements of the FLSA.

       A.      Roberto Reyes

       Reyes, who is Aguilar's husband, worked at Fast Eddie's in the kitchen and received a

salary. Defendants acknowledge that although he worked more than 40 hours per week, he did

not receive overtime pay. FLSA wage requirements do "not apply with respect to... any employee

employed in a bona fide executive, administrative, or professional capacity." 29 U.S.C. §

213(a)(1). In order to qualify as an "employee employed in a bona fide executive capacity," an

employee must: (1) have been compensated on a salary basis at a rate of not less than $684 per

week;(2) have had, as a primary duty, the "management of the enterprise in which the employee

is employed" or of a "customarily recognized department or subdivision thereof; (3) have

"customarily and regularly directed the work of two or more employees"; and (4) have had "the

authority to hire or fire other employees" or be an employee whose "suggestions and

recommendations as to the hiring, firing, advancement,promotion or any other change ofstatus of

other employees are given particular weight." 29 C.F.R. § 541.100 (2020). "An employer bears

the burden of proving that a particular employee's job falls within [this] exemption." Simmons v.

UnitedMortg. & Loan Inv., LLC,634 F.3d 754,757(4th Cir. 2011)(quoting Darveau v. Detecon,


                                               11
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 12 of 31



Inc., 515 F.3d 334, 337 (4th Cir. 2008)). Courts must look beyond the employee's job title and

consider the employee's salary and duties to determine whether the exemption applies. 29 C.F.R.

§541.2.

        Reyes regularly received a salary of $1,500 every two weeks, or $750 every week, which

exceeds the compensation requirement for an exempt executive employee. Based on Reyes's
uncontroverted testimony, the Court finds that one of Reyes's primary duties was to manage both

operations and personnel within the Fast Eddie's kitchen, which is a recognized subdivision ofthe

company. Although Reyes also engages in food preparation and cooking, he testified that when

he is at work, he also has an overarching responsibility to ensure that everything in the kitchen is

under control, including ordering inventory, making the work schedule for kitchen staff, and

checking the work of the cooks. Moreover, as testified to by Lopez, who had managerial duties
relating to the bar, Reyes was one of the main points of contact within Fast Eddie's for

administrative issues, such as discussing the end-of-shift cleaning fee or addressing complaints
about paychecks. Thus, the Court finds that Reyes had as a primary duty the management ofthe
kitchen at Fast Eddie's.

       The Court also finds that Reyes has "customarily and regularly directed the work oftwo or

more employees." 29 C.F.R. § 541.100. Reyes testified that on a regular day, he supervises two

cooks who each cover either the daytime or nighttime shift, as well as a full-time dishwasher.

Where trial testimony from cooks and dishwashers established that individuals in both roles have

worked an average of 50 hours a week per employee, the Court finds that Reyes meets the

supervision requirement of the executive exemption. See In re Family Dollar FLSA Litig., 637
F.3d 508, 513-14 (4th Cir, 2011)(holding that an employee "customarily and regularly" directs
the work of two or more employees as required for the executive exemption if, in aggregate, the


                                                12
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 13 of 31



"subordinates work 80 hours or more per week," and the supervision is "greater than occasional"

but"may be less than constant").

       Finally, Reyes testified that he participates in the hiring and termination process for kitchen

staff, including recommending to Aguilar that certain applicants be hired. This testimony is

corroborated by that of Aguilar, who stated that Reyes hired Morgan, and by the interview

statement of Hudson, who stated that he was hired by Reyes. Particularly in light of his status as

Aguilar's husband,the Court finds that Reyes had the authority to make personnel decisions about

kitchen staff and, at a minimum, his "suggestions and recommendations" relating to hiring were

given "particular weight." 29 C.F.R. § 541.100(a)(4).

       While Defendants have met their burden ofshowing that Reyes meets all four requirements

of the executive exemption, DOL offered no contrary evidence other than a 2016 interview

statement by Reyes in which he described his cooking duties but did not reference any managerial

duties. The statement, however, does not directly contradict Reyes's trial testimony, as it does not

state that he had no managerial functions, and neither the DOL investigator nor the statement itself

identifies whether Reyes was asked to discuss any managerial role in the statement. DOL notably

presented no witnesses who contradicted Reyes claim that he had managerial duties. Under these

circumstances, the Court finds that Reyes satisfied the requirements for the executive exemption,

such that the FLSA minimum wage and overtime provisions do not apply him. Accordingly, the

Court will not award back wages as to Reyes.

       B.      Tina Doe and Nancy Doe

       As for the question of whether Tina Doe and Nancy Doe were employees of Fast Eddie's,

DOL,as the party "seeking compensation under the [FLSA]," bears the "initial burden of proving

that an employer-employee relationship exists" for enforcement ofthe FLSA. Benshoffv. City of


                                                 13
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 14 of 31



Virginia Beach, 180 F.3d 136, 140 (4th Cir. 1999). The Court finds that DOL has not satisfied

that burden. DOL bases the claim that Tina Doe and Nancy Doe were employees of Fast Eddie's

on two pieces of evidence: a declaration by Parker stating that Tina Doe was a server who worked

one day a week and during special events and that Nancy Doe was a server who worked during

special events approximately three days a week,and a single schedule covering a seven-day period

in 2016 listing "Tina" and "Nancy" as servers with shifts on two and three days that week,

respectively. See Ex. 8. Aguilar, however, testified that these two individuals were contractors

employed by another company to work during special events for which customers rented space at

the restaurant, and that their names were included on the schedule to provide notice to other

employees of their presence on the premises. This account is not inconsistent with the other

evidence, as the one-week schedule did not establish any consistent or long-term role for Tina and

Nancy at Fast Eddie's, and Parker's reference to Tina and Nancy as servers does not necessarily

mean that she correctly understood their employment relationship. Notably, DOL provided no

evidence to refute Aguilar's account and tellingly did not even seek to elicit testimony from Parker,

who was a DOL witness at trial, about Tina and Nancy. Though DOL interviewed and presented

the testimony of numerous current and former employees as witnesses, the fact that DOL was

never able to identify their last names,and none oftheir witnesses expressed any knowledge about

them,illustrates the weakness of DOL's evidence.

       Under these circumstances, the Court finds based on the preponderance of the evidence

that DOL has failed to meet its burden to prove that Tina Doe and Nancy Doe were employees of

Fast Eddie's. Accordingly, the Court will not award back wages as to these two individuals.




                                                 14
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 15 of 31



III.    Minimum Wages

        DOL is seeking back wages on minimum wage violations for both service staffand kitchen

staff. The FLSA requires an employer to pay each employee a minimum wage for each hour

worked. 29 U.S.C. § 206(a). At all relevant times, the federal minimum wage rate was $7.25 per

hour. 29 U.S.C. § 206(a)(1)(C).

        A.      Service Staff


        For tipped employees such as Fast Eddie's kitchen staff, an employer may satisfy the

federal minimum wage requirement by paying a lower minimum wage rate and adding the amount

of tips earned by the employee to total the requisite $7.25 per hour. See 29 U.S.C. § 203(m)(2).

To be eligible for this "tip credit" under the FLSA an employer must: (1) pay tipped employees

at least $2.13 per hour as a base wage;(2)inform the relevant employees ofthe tip credit provision

and that the employer is claiming the tip credit; and (3)allow the employees to retain all tips that

they received. 29 C.F.R. § 531.50(a)-(c); see Dorsey v. TGT Consulting, LLC, 888 F. Supp. 2d

670,680-81 (D. Md. 2012). These latter two requirements are "strictly construed" and "must be

satisfied even if the employee received tips at least equivalent to the minimum wage." Dorsey,

888 F. Supp.2d at 681 (citation omitted). Maryland law provides for a higher minimum base wage

for tipped employees of no less than $3.63 per hour. Md. Code Ann., Lab. & Empl. § 3-419(c)

(LexisNexis 2016).

        Here, the main dispute underlying the minimum wage claims for service staff is whether

servers and bartenders were allowed to retain all ofthe tips they received. DOL presented evidence

of two independent ways in which Fast Eddie's failed this requirement. The first was that at the

end of every shift, service staff were required to pay out oftheir tips a regular cleaning fee, usually

$10 but up to $20.



                                                  15
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 16 of 31



        Aguilar has acknowledged that she was aware of this practice, but she and other defense

witnesses, including Hernandez and Albrecht, claimed that it was a voluntary practice among the

service staff to pay a cleaning fee to go to designated personnel who thoroughly cleaned the

restaurant after closing so that the other employees would not have to clean as much each evening

and could go home earlier. Hernandez testified that this arrangement dated back to when he first

started working at the Virginia location of Fast Eddie's in 2009 and was continued afier the

restaurant moved to its Maryland location.

         Where eight different Fast Eddie's employees have testified or asserted in written

statements that the cleaning fee was mandatory, the Court finds that the payment was, in fact,

required. In particular, Lopez, a bar manager, testified credibly that the requirement to pay the

cleaning fee came from Aguilar and Reyes, not other employees, and that she told new employees

that it was an "obligation." 7/7/21 Tr. at 64-65. Brooks testified credibly that an individual stood

at the door to collect the fee, and she and Parker testified credibly that ifa server failed to pay,that

individual would be terminated. Aguilar specifically told Parker that she had to pay the fee or she

would not be allowed to come to work the next day.

        Thus, even assuming that the cleaning fee was initially started as a result of a voluntary

agreement among employees many years ago, the evidence establishes that during the relevant

time period, it was a requirement at Fast Eddie's, particularly where rank-and-file employees

overwhelmingly understood it to be mandatory, and where Aguilar was fully aware ofthe practice

and has never tried to stop it, which is not surprising because it effectively and inappropriately

passes a necessary cost ofthe business onto the employees. Significantly, neither Aguilar nor any

other Fast Eddie's employee identified any specific employee who elected not to pay the cleaning

fee and instead stayed later to participate in the overall cleaning ofthe restaurant. Thus,the Court



                                                  16
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 17 of 31



concludes that the cleaning fee was a mandatory requirement, effectively approved and enforced

by management, and constitutes one way in which the service staff were not allowed to keep all of

their tips.

        In addition to the required cleaning fee, the evidence, including the testimony of six

different Fast Eddie's servers, established that servers were required to reimburse Fast Eddie's out

of their tips for the charges incurred by customers who walked out without paying. Though

Aguilar denied the existence ofthis policy and claimed that Fast Eddie's has experienced no more

than three walk-outs in its history, this testimony was contradicted by the multiple service staff

who testified about walk-outs, including Kent, who identified three walk-outs that she personally

experienced, and Albrecht, a defense witness, who, while denying that employees had to pay for

walk-outs, testified that employees were counseled when they experienced walk-outs four or five

times. Most significantly, Aguilar's testimony is contradicted by that of Hernandez, a defense

witness, who testified that he personally had to pay for customer walk-outs out of his own tips,

sometimes resulting in "negative tips." 7/9/21 Tr. at 90-91; see also Ex.6 at 21.

        Therefore, where service staff were required to cover cleaning fees and customer walk

outs through their tips, the Court finds that these tipped employees were not allowed to retain all

ofthe money they earned fi:om tips. As a result. Fast Eddie's is not permitted to claim the benefit

ofthe tip credit to satisfy its minimum wage obligations. See 29 U.S.C. § 203(m)(2); 29 C.F.R. §

531.50(a)-(c).

        Furthermore, the tip credit is also unavailable to Fast Eddie's because it is undisputed that

neither Aguilar nor any other manager at Fast Eddie's ever informed the service staff about the tip

credit requirements or that Fast Eddie's was claiming the tip credit to satisfy minimum wage

requirements, as required for an employer to use the tip credit. See 29 C.F.R. § 531.50(b). Finally,



                                                 17
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 18 of 31



where several service staff, including Collins, Brooks, Klove, and Lopez, testified that at various

times they received no hourly wages and instead were paid only through tips, Fast Eddie's did not

even meet the additional tip credit requirement that they pay their tipped employees at least $2.13

per hour as a base wage. See 29 U.S.C. § 203(m)(2)(A). Where Defendants do not claim that they

ever paid service staff$7.25 per hour and were not permitted to apply the tip credit, the Court finds

that they violated the FLSA minimum wage requirements as to the service staff.

       B.      Kitchen Staff


       DOL has asserted that Fast Eddie's failed to pay the minimum wage to certain kitchen staff

employees. DOL's primary argument on this issue is that although most kitchen staff were paid

an hourly wage that exceeded $7.25 per hour, they did not receive pay for all hours worked, and

that when their total wages were considered in light oftheir actual hours worked,the effective rate

was below $7.25 per hour. In other instances, the minimum wage violation arose from the fact

that the kitchen staff member received no hourly paycheck at all.

       Where the Court had deemed Reyes exempt from the FLSA pay requirements, see supra

part 11.A, there are 11 kitchen staff employees who remain the subject of this claim, including

Aranniva Eliezer Asael, Carlos Barksdale, Kenia Garcia Marin ("Garcia"), Jose Jose, Anthony

Morales, Tracy Morgan, Alberto Rufino, Trenida Scott, Simmons,Paul Wolfe,and Yearwood. Of

these 11 kitchen staff, the Court heard trial testimony from Yearwood, a cook, and Simmons, a

dishwasher. The Court also received in evidence interview statements or declarations from Garcia,

Simmons, Scott, Wolfe, and Yearwood.

       For Garcia, she received no paycheck, so there is no record that she received the minimum

wage. Though Aguilar testified that Garcia was paid in cash, in the absence of any pay records

relating to Garcia and in light of the multiple other minimum wage violations relating to kitchen



                                                 18
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 19 of 31



staff, as discussed below, the Court finds this testimony insufficient to establish that she was paid

the minimum wage for all hours worked.

       As for the other four employees who testified at trial or provided interview statements

detailing their individual work schedules, Cuevas drew upon this information, along with

timesheets and payroll records, to determine that the effective hourly rate based on the size oftheir

paycheck for a pay period was almost always below the federal minimum wage. For instance, for

Yearwood and Simmons, available payroll records show that both employees were usually

compensated for less than 40 hours per week (80 hours per two-week pay period) and sometimes

for as few as 20 hours per week,and that for that work they were paid at rates ranging from around

$9.55 to $10.50 an hour each pay period. At trial, however, both employees testified that they

worked on average 50 or more hours per week,so their effective hourly rate was actually less than

$7.25 per hour. Similarly, payroll records for Wolfe and Scott credit them for working

approximately 30 hours per week at hourly rates ranging from $8.40 to $11.00, but both

employees' interview statements assert that their work weeks frequently exceeded 40 hours,

resulting in an effective hourly rate that was at times below $7.25. The Court credits Cuevas's

analysis and calculations as to these four employees, which are not seriously contested by

Defendants,and concludes that all received less than the federal minimum wage during their terms

ofemployment at Fast Eddie's.

       As for the remaining six kitchen staff, consisting of Asael, Barksdale, Jose, Morales,

Morgan, and Rufino, while there is no direct evidence from these individuals about the hours they

worked, the Court credits Cuevas's calculations showing that based on available timesheets and

payroll records reflecting the number of hours for which they were paid, there were minimum

wage violations based on the amounts received by these employees as compared to their average



                                                 19
          Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 20 of 31



weekly hours. Thus, the Court finds liability for minimum wage violations for the 11 identified

kitchen staff and will grant them back pay.

IV.       Overtime Pay

          Under the FLSA,"no employer shall employ any of his employees ... for a workweek

longer than forty hours unless such employee receives compensation for his employment in excess

of[forty hours] specified at a rate not less than one and one-halftimes the regular rate at which he

is employed." 29 U.S.C. § 207(a)(1). An employee's "regular rate" is the hourly rate that the

employer pays the employee for a normal, 40-hour workweek, but that "fixed amount must be

sufficient to provide compensation at a regular rate not less than the minimum hourly rate." Flood

V. New Hanover Cnty., 125 F.3d 249, 252(4th Cir. 1997). "Where a higher minimum wage than

that set in the Fair Labor Standards Act is applicable to an employee by virtue of such other

legislation, the regular rate of the employee . .. cannot be lower than such applicable minimum."

29 C.F.R. § 778.5. During the relevant period, the Prince George's County minimum wage

requirements exceeded the state Maryland minimum wage requirements, and as relevant to the

employees with overtime claims, the regular rate based on the local minimum wage was $9.55 per

hour for the 12-month period as of October 1, 2015, $10.75 per hour for the 12-month period as

of October 1, 2016, and $11.50 per hour for the 12-month period as of October 1, 2017. See Md.

Code Ann., Lab. & Empl. § 3-413(c)(l); Prince George's Cnty. Mun. Code div. 2 § 13A-117

(2021).

       A.       Service Staff


       The Court previously granted summary judgment to DOL on the overtime claims relating

to Camari Bern, Ferman, Hudson, D'Ann Johnson, and Parker. Before trial, the parties reported

that they had resolved those claims as to damages, and the Court will award the agreed-upon



                                                20
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 21 of 31



amounts. Based on DOL's back wage calculations submitted at trial, the remaining service staff

with overtime claims are Miles and Lopez.

        The Court credits Cuevas's calculations that both employees worked overtime and were

not compensated at one and one-halftimes the regular rate, as required by the FLSA. As to Miles,

payroll records show that in the last week of 2016, Miles worked 42 hours, but her paycheck

reflected a payment ofonly $3.63 for those two additional hours worked. As to Lopez,she testified

that she regularly worked over 50 hours a week on average, and Cuevas's calculations based on

the payroll records show that Lopez did not make an hourly wage anywhere close to $7.25 per

hour for her overtime hours, much less the appropriate one and one-half times that rate. Thus, the

Court finds Defendants liable for the remaining service staff overtime claims and will award back

wages for those undercompensated overtime hours worked.

       B.      Kitchen Staff


       The kitchen staff overtime claims that were not resolved at summary judgment are the

claims for Garcia and the claims for Yearwood and Wolfe for the time period after May 6, 2016.

Based on DOL's back wage calculations submitted at trial, DOL is also claiming unpaid overtime

for Scott.


       As to Garcia, while Cuevas credited her with working 49 hours per week over a three-week

period, the only evidence of Garcia's work hours is her own interview statement in which she

stated that she worked four days a week,seven hours a day,for a total of28 hours a week. Where

the Court cannot identify the basis of crediting Garcia with working over 40 hours a week, it will

not find an overtime pay violation relating to her.

       The Court does, however, credit Cuevas's calculations that Yearwood and Wolfe did not

receive overtime pay owed to them for the time period after May 6,2016. Yearwood testified that



                                                21
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 22 of 31



he worked on average more than 50 hours a week, and that in particular in the last eight months of

his employment leading up to his departure in October 2016, he was regularly cleaning for several

hours offthe clock beyond a regular 40-hour work week. The payroll records, however,show that

through his last week of work, he was never paid for more than 35 hours of work in a week. As

for Wolfe, his interview statement provides evidence that he worked more than 40 hours per week

but was not paid overtime.

       Finally, the Court credits Cuevas's conclusion that Scott worked overtime that was not

properly compensated, based on her interview statement that she worked more than 40 hours per

week on at least one occasion and Fast Eddie's payroll records showing that Scott was paid for no

more than 32 hours a week.


       Accordingly, the Court finds overtime pay violations as to Yearwood, Wolfe, and Scott

and will award them back wages.

V.     Liquidated Damages

       In a DOL civil enforcement action under the FLSA,DOL may seek, in addition to unpaid

minimum wages or overtime pay, "equal amount as liquidated damages," resulting in double

damages. 29 U.S.C. § 216(c). However,"if the employer shows to the satisfaction of the court

that the act or omission giving rise to such action was in good faith and that he had reasonable

grounds for believing that his act or omission was not a violation of the [FLSA],the court may,in

its sound discretion, award no liquidated damages or award any amount thereof not to exceed"

double damages. 29 U.S.C. § 260. An employer bears "a plain and substantial burden ... to

persuade the court that the failure to obey the statute was both in good faith and predicated upon

such reasonable grounds that it would be unfair to impose upon him more than a compensatory

verdict." Mayhew v. Wells, 125 F.3d 216, 220 (4th Cir. 1997). Thus, double damages are "the



                                               22
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 23 of 31



norm," id.^ and good faith is an affirmative defense, Braxton v. Jackson^ 782 F. App'x 240, 245

(4th Cir. 2019)(citing Mayhew, 125 F.3d at 220).

       "Good faith in this context requires more than ignorance of the prevailing law or

uncertainty about its development" but rather "requires that an employer first take active steps to

ascertain the dictates of the FLSA and then move to comply with them." Lockwood v. Prince

George's Cnty.^ 58 F. Supp. 2d 651, 658 (D. Md. 1999) (quoting Reich v. S. New England

Telecomm. Corp., 121 F.3d 58, 71 (2d Cir. 1997)). Though an employer "may not simply remain

blissfully ignorant ofFLSA requirements," it also "need not seek an opinion letter to avoid paying

liquidated damages later." Roy v. Cnty. of Lexington, 141 F.3d 533, 548-49 (4th Cir. 1998)

(quoting Burnley v. Short, 730 F.2d 136, 140(4th Cir. 1984)).

       The United States Court of Appeals for the Fourth Circuit has found that evidence that a

company sought the advice of lawyers or non-legal consultants with relevant expertise in labor

law, paired with subsequent changes to business practices based on this advice, can be sufficient

evidence of good faith. For example, in Perez v. Mountaire Farms, Inc., 650 F.3d 350 (4th Cir.

2011),the court affirmed the district court's denial ofliquidated damages and finding ofgood faith

where the company had changed its pay practices in reliance on 14 letters and memoranda from

an attorney. Id. at 376. The eourt found that even though the letters were not provided as formal

legal advice fi^om an attorney retained by the company for that purpose, the employer's reliance

on informed outside resources was sufficient evidence of good faith. Id. Likewise, in McFeeley

V. Jackson Street Entertainment, LLC, 825 F.3d 235 (4th Cir. 2016), the court credited an

employer's reliance on attorney advice about employee classification under the FLSA as evidence

of good faith for a certain time period, as contrasted with prior time periods when the company

just assumed it was operating lawfully. Id. at 245; see also Roy, 141 F.3d at 549 (affirming the



                                                23
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 24 of 31



district court's denial of liquidated damages where "the County's consultation with counsel and

ongoing modification of its compensation structure to accommodate changes in the Act provides

adequate proof that it did not take an 'ostrichlike' approach to the Act, even though the County's

interpretation ultimately has been rejected").

       Beyond consultation with legal experts, the Fourth Circuit has found sufficient evidence of

good faith when the employer sought and relied on other resources providing guidance on FLSA

obligations,such as an industry newsletter. See Burnley v. Short,730F.2d 136,140(4th Cir. 1984)

(affirming the denial ofliquidated damages where the employer relied on, among other things, the

Virginia Motel Association's newsletters to keep informed ofFLSA coverage). On the other hand,

the Fourth Circuit has found that mere assumptions that business conduct is correct are insufficient

to demonstrate good faith because "[i]f mere assumption amounted to good faith and reasonable

belief of compliance, no employer would have any incentive to educate itself and proactively

conform to governing labor law." McFeeley, 825 F.3d at 245.

       Here, Defendants have failed to meet their burden to show good faith. Although they have

argued that Aguilar did not fully understand the tip credit requirements, even if that were true,

more is required. Defendants have not presented any evidence that they sought out legal advice

on FLSA compliance or tried in other ways to become informed of their FLSA obligations. To

the contrary, Aguilar admitted at trial that she received guidance on the minimum wage and

overtime requirements from both accounting firms she relied on for payroll services, including

Oropeza & Associates prior to 2016 and AM Accounting after 2016, yet she did not follow that

advice. Moscoso and Leon ofAM Accounting both testified that to facilitate Aguilar's compliance

with FLSA requirements, they provided her with forms she could use to provide necessary payroll

information, but Aguilar never utilized them. They advised her to provide records showing the



                                                 24
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 25 of 31



actual tips received by Fast Eddie's employees, but she never did so and stated that she wanted to

report only the minimum amount of tips required, forcing them to calculate and enter figures for

tips without knowing ifthe tips were actually received. They advised her multiple times that she

needed to pay overtime, but she stated that she did not want to do so.

        Further, Aguilar received specific information about FLSA obligations in December 2016,

when Cuevas notified her of the DOL investigation and provided her with Fact Sheet No. 44

explaining the minimum wage and overtime requirements. Significantly, Cuevas later provided

and reviewed with Aguilar Fact Sheet No. 15, which describes the requirements of the tip credit

and specifically advises that it is not available if tipped employees do not receive all tips, such as

because of having to pay for walk-outs or if some of their tips are diverted to employees who do

not receive tips. Then, at the final conference in February 2018, Aguilar was informed that DOL

had concluded that there were minimum wage and overtime violations, including as to the tip

credit. Although Fast Eddie's apparently started keeping time sheets and improved some payroll

practices after the initiation of the investigation, Aguilar never began keeping records of earned

tips or reporting actual figures to AM Accounting, never began providing service staff with notice

of the FLSA tip requirement provisions, and has never stopped the practices of requiring that a

cleaning fee and walk-outs be paid out of tips. Notably, even after the investigation was

completed, Aguilar hired or continued to employ certain servers, such as Brooks and Klove, who

were not added to the payroll, received no hourly wage, and received only tips, in clear violation

ofthe minimum wage requirement.

       Where Defendants must demonstrate that they took some affirmative action to understand

and comply with their FLSA obligations, and Aguilar not only failed to do so but continued to

engage in FLSA violations even after receiving specific, actual notice of the relevant FLSA



                                                 25
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 26 of 31



requirements, the Court rejects Defendants' argument that they acted in good faith and will

therefore award liquidated damages on the minimum wage and overtime claims, as detailed below.

See infra part VI.

VI.    Damages

       To establish the amount ofdamages,DOL has provided a spreadsheet,Exhibit 12,prepared

by Cuevas that calculates for each of the 53 employees at issue in this case the unpaid minimum

wages and overtime pay across the relevant time periods. As discussed above, the Court finds no

liability as to Reyes, Tina Doe, or Nancy Doe. See supra part II. Otherwise, particularly where

Defendants have offered no meaningful contrary damages evidence, the Court generally credits

Cuevas's calculations as to back wages across the relevant categories, including the addition of

liquidated damages equal to the total damages owed to each employee.

       The Court, however, makes three broad adjustments to the calculations, as well as a few

employee-specific adjustments. First, where Cuevas's calculations ofunpaid minimum wage were

based on a rate that was higher than the federal minimum wage rate of$7.25 per hour, such as the

state or county minimum wage, the Court amended the calculations to be based on the federal

figure. This adjustment was applied to the following employees: Ferman, Garcia, Hudson,

Johnson,Parker, and Scott. This adjustment was not applied to adjust the "regular rate" underlying

overtime pay calculations, because "[w]here a higher minimum wage than that set in the Fair Labor

Standards Act is applicable to an employee by virtue of such other legislation, the regular rate of

the employee ... cannot be lower than such applicable minimum." 29 C.F.R. § 778.5.

       Second,the Court will not award damages for minimum wage violations as to Ajailia Hall,

Shantee Hydee,and Inna Quarterma because there is insufficient information upon which to render

a calculation. Although employees generally should not be denied recovery on the grounds that



                                                26
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 27 of 31



they are "unable to prove the precise extent of uncompensated work," DOL still bears the initial

burden of proving that individual employees "in fact performed work for which [they were]

improperly compensated," which in turn requires sufficient evidence "to show the amount and

extent ofthat work as a matter ofjust and reasonable inference." Anderson v. Mt. Clemens Pottery

Co., 328 U.S. 680, 687(1946). As to Hall, Hydee, and Quarterma, the Court finds that DOL has

failed to meet this burden. Payroll records show that these three employees, at one point, worked

for Fast Eddie's and were each paid a certain total amount of wages by the end of certain 3- to 12-

month periods. Apart from these records, however, there is no evidence, either from interview

statements, testimony, or other company records, providing any information on how many weeks

or hours these employees worked within these time periods. Where Cuevas generally testified that

in the absence ofsuch information, she performed her minimum wage calculations by formulating

averages that "cross-reference" from other employees' statements or "any other available data

provided and retrieved through the investigative period," 7/8/21 Tr. at 33-34, she appears to have

assumed that Hall, Hydee, and Quarterma worked every week during the multi-month periods in

which they received some payroll wages and thus assumed that all three employees worked 21.45

hours a week every week. For instance, where payroll records show that Hall was paid a total

amount of $128.97 during the last quarter of 2016, Cuevas calculated Hall's weekly pay to be

$6.98 for three straight months, and based on a work week of21.45 hours, this led to an effective

hourly rate of$0.33 an hour, a highly irregular figure. However, had Hall worked for only a short

period of time, or otherwise worked only a low number of total hours, she arguably could have

been paid at the minimum wage rate.

       As revealed by the witness testimony throughout trial, there is significant variation at Fast

Eddie's across all aspects of server employment. Service staff have been employed for as long as


                                                27
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 28 of 31



over 20 years and as short as two weeks. There is also no uniform work schedule or shift length,

as the restaurant's hours of operations often depended on individual events or external factors like

sports seasons. See, e.g. 7/7/21 Tr. at 94. Servers also did not necessarily work every consecutive

week based on personal circumstances, including other jobs, and sometimes employees were

terminated from work, only to be re-employed several months later. Therefore, without more

detail relating to Hall, Hydee, or Quarterma, particularly on the number of hours they worked to

gamer the limited wages they were paid, the Court finds insufficient basis to conclude both that

these three servers worked sufficient hours that their effective hourly rates were below the

minimum wage and that they worked the hours credited to them by Cuevas.

        Third, for other employees who did not testify at trial or did not provide any statements

about their employment at Fast Eddie's, the Court adjusted Cuevas's calculations to remove back

pay owed for weeks in which Cuevas could not point to any timesheets or payroll records to

support the conclusion that the particular employee in fact went to work during those weeks.

Although Cuevas apparently inferred that these employees must have worked every week from the

start to end of the employment, as discussed above, the generally irregular nature of the work

schedules of Fast Eddie's employees makes it inappropriate to draw such a broad conclusion in

the absence of additional evidence. Thus, under the specific facts ofthis case, as to employees for
which there is no testimony and there are no interview statements about their individual work

schedules, where Cuevas identified timesheets or payroll records for certain time periods reflecting
that such records were maintained for an employee, but had no such records for that employee for
a substantial period of time spanning weeks or months in between those pay periods, the Court
will not apply Cuevas's assumption that those employees actually worked during those intervening




                                                28
         Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 29 of 31



weeks and thus will not award back wages for those weeks. This adjustment was applied to the

following employees: Glen Inman, Ever Jose, and Rufino.

        As to Albrecht, where she specifically testified that she worked at Fast Eddie's seasonally,

as well as on and off whenever there was a need, the Court does not credit Cuevas's assumption

that she worked during all weeks for which there are no pay records and has adjusted the damages

to exclude amounts associated with those weeks.

        Finally, as to Garcia, where her own interview statement reflected that she worked only 28

hours per week, the Court does not credit Cuevas's estimate that she worked 49 hours per week

and adjusts downward the amount of damages owed to her for minimum wage violations to

account for the lower number of hours.


        Applying the adjustments discussed above and the Court's other relevant findings as

described above, the Court concludes that the following employees are owed the amounts of back

wages set forth in the table contained in the accompanying Order. The table includes damages for

the overtime pay claims of Berxi, Ferman, Hudson, Johnson, Parker, and Alvarez, for the which

the listed amounts are the same figures agreed upon by the parties prior to trial. It also includes

damages on claims for which liability was found on summary judgment, but for which the amount

to damages was to be resolved at trial, and damages on claims for which both liability and damages

were to be resolved at trial.


VII,    Injunctive Relief

        As for Plaintiffs' request for injunctive relief, under the FLSA, this Court may grant

injunctive relief "to restrain violations" of any withholding of payment of minimum wages or

overtime compensation. 29 U.S.C. § 217. "A suit for an injunction brought by the[DOL]... is

essentially equitable in nature ... in which the trial court has broad discretion to fashion its decree



                                                  29
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 30 of 31



according to the circumstances ofeach case." Clifton D. Mayhew, Inc. v. Wirtz,413 F.2d 658,663

(4th Cir. 1969). In determining whether to issue a prospective injunction under the FLSA, courts

consider the employer's previous conduct, its current compliance or noncompliance, and the

dependability of any assurances that it will comply with the FLSA in the future. See, e.g., Martin

V. Funtime, Inc.^ 963 F.2d 110,114(6th Cir. 1992); Donovan v. Brown Equip. & Serv. Tools, Inc.,

666 F.2d 148, 158 (5th Cir. 1982)(quoting Dunlop v. Davis, 524 F.2d 1278 (5th Cir. 1975));.see

also Chao v. Va. Dep't ofTransp., 157 F. Supp.2d 681,690(E.D. Va.2011)(citing cases reflecting

that five different United States Courts of Appeals apply the same or similar tests), rev'd in part

on other grounds,291 F.3d 276(4th Cir. 2002)). An injunction is warranted only "where the court

is convinced that such reliefis necessary to prevent future violations." Walling v. Clinchfield Coal

Corp., 159 F.2d 395,399(4th Cir. 1946)(citations omitted).

       Here, based on its ruling on summary judgment that Defendants engaged in FLSA

recordkeeping violations as well as certain FLSA minimum wage and overtime violations, as well

as its findings based on the evidence at trial that Defendants engaged in even more FLSA violations

relating to additional employees, the Court finds that Defendants engaged in significant, wide-

ranging violations ofthe FLSA. See supra parts III, IV. Further, even after receiving information

about its FLSA violations, Defendants continued to violate the law, including by still trying to

invoke the tip credit despite the continuation of policies that preclude it, such as requiring a

cleaning fee and payments for walk-outs, and by hiring or continuing to employ certain service

staff to work for tips only without receiving an hourly wage. Only in March 2021, three years

after the completion ofthe investigation and during the pendency ofthis case, did Defendants start

to implement limited changes around the tracking of tips. Based on this track record, the Court

continues to have concerns about Defendants' present level of compliance and the reliability of



                                                30
        Case 8:19-cv-00934-TDC Document 88 Filed 08/05/21 Page 31 of 31



any assurances of future compliance. Accordingly, the Court will grant DOL's request for

injunctive relief to ensure Defendants' compliance with the FLSA, as set forth in the

accompanying Order.

                                       CONCLUSION

       For the foregoing reasons, based on the evidence presented at trial, the Court finds

Defendants liable on the FLSA minimum wage and.overtime claims relating to the specific

employees identified in parts III and IV, and it will enter judgment in favor of DDL on those

claims. Damages and injunctive relief will be awarded as set forth in the accompanying Order.




Date: Augusts,2021
                                                   THEODORE D. CHIANG
                                                   United States District Judge




                                             31
